DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7, 8, 12, 17, 18, 22, 27, 28, 30-40 have been cancelled.
Claims 1-4, 6, 9-11, 13-16, 19-21, 23-26 and 29 are allowed.

Allowable Subject Matter
Claims 1-4, 6, 9-11, 13-16, 19-21, 23-26 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “an HMB mapping module configured to map, if the integrity checking module determines the data as corrupted, the first HMB address to a second address.”
	As per claim 14, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “an HMB mapping module configured to map, if the data is determined as corrupted by the integrity checking circuit, the first HMB address to a second HMB address in the HMB different from the first HMB address in a first operation mode and to an internal memory address of the internal memory in a second operation mode different from the first operation mode.”

	Claims 2-4, 6, 9-11, 13, 115, 16, 19-21, 23, 25, 26, 29 depend either directly or indirectly on claim 1, 14 or 24 and are allowable as a result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
PG Pub. 2018/0,107,417 A1 discloses reallocating HMB when transitioning between different poser states in a memory system.
PG Pub. 2017/0,300,246 A1 discloses recovering data corrupted in a host memory buffer using a recent-transactions log from a non-volatile memory.
PG Pub. 2017/0,206,030 A1 discloses remapping addresses in a host memory buffer using an encrypted metadata.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                                                                                                                                                                                               November 6, 2021